Exhibit 10.1

     
 
  Medco Health Solutions, Inc.
100 Parson Pond Drive
Franklin Lakes, NJ 07417
(201) 269-3400

(MEDCO LOGO) [c18002c1800200.gif]
May 24, 2011
Mr. David B. Snow, Jr.
Chairman and Chief Executive Officer
Medco Health Solutions, Inc.
100 Parsons Pond Drive
Franklin Lakes, NJ 07417
Re: Employment Agreement Amendment
Dear Dave:
This letter shall confirm that the Employment Agreement between you and Medco
Health Solutions, Inc. dated as of February 10, 2009 (the “Employment
Agreement”), is hereby amended as of the date hereof as follows:
The “Employment Period” is extended through March 31, 2015. Accordingly, all
references in the Employment Agreement to March 31, 2012 are amended to read
March 31, 2015.
Except as expressly amended hereby, all the terms and conditions of the
Agreement remain unchanged and continue in full force and effect.
Please confirm your agreement with this amendment by signing both copies of this
letter below and returning one of them to Thomas M. Moriarty. Please retain one
copy for your personal files.

                 
 
      Sincerely,
     
 
               
 
      /s/ John L. Cassis                   
 
      John L. Cassis
Chairman, Compensation Committee     
 
                Agreed to and accepted this
24th day of May, 2011       Agreed to and accepted this
24th day of May, 2011    
 
                /s/ David B. Snow, Jr.       /s/ Thomas M. Moriarty            
      David B. Snow, Jr.       Medco Health Solutions, Inc.    
 
               
 
      By:   Thomas M. Moriarty    
 
          General Counsel, Secretary and President,
Global Pharmaceutical Strategies    

 

